


EXHIBIT 10.1




PROMISSORY NOTE




$40,000.00
                                                                                                             
  Date:  December 17, 2012




FOR VALUE RECEIVED, and pursuant to this Promissory Note executed between Philip
Sobol (the "Payee") and Entia Biosciences , Inc. (“ENTIA”, the “Company”, the
"Payor"), the undersigned, hereinafter referred to as "Payor", unconditionally
promises to pay to the order of "Payee", at the following address: 3230 Iredell
Lane, Studio City, CA 91604 or at such other places as the Payee hereof may
designate in writing, the principal sum of $40,000.00 with interest thereon to
Payee from December 17, 2013, to maturity on or before March 30, 2013, at the
rate per annum of eight percent (8%).




Convertible Option: Any time during the Term of this Promissory Note the Payee
will have the option to convert the unpaid principle and interest into the
Company’s Common Stock (ERGO), at $0.65 (sixty-five cents) per share.
Furthermore, the Payee will also have the right, but not the obligation, to
convert the unpaid balance of this note into any subsequent offering made a by
the Company.




ENTIA, due to the immediate need for additional capital at this time, will grant
to Payee a (7) year Warrant to purchase 20,000 shares of the Company’s Common
stock (ERGO) at $0.65 (sixty-five cents) per share. This Warrant shall be full
vested as of the date of March 30, 2013.




Upon default by Payor in the payment of the principal amount of or any other sum
due in accordance with the terms of this note, Payee at their option, may
proceed against the Payor. In the event of such default, the Payor agrees to pay
all costs and expenses of collection, including reasonable attorney's fees and
interest from the date of such default, on the principal amount unpaid, at the
maximum rate permitted by law.




Presentment and demand for payment, notice or dishonor, protest and notice of
protest, are hereby waived by the Payor. This note (i) may not be changed,
waived, discharged or terminated except by an instrument in writing signed by
the party against which enforcement of such change, waiver, or termination is
sought and (ii) shall be binding upon Payor, its successors, assigns and
transferees and shall inure to the benefit of and be enforceable by Payee, its
successors and assigns.




This note shall be construed and governed in all respects by the laws of the
state of Oregon applicable to contracts made and to be performed therein.




If any provisions of this note are declared invalid, illegal or unenforceable,
the balance of this note shall remain in full force and effect.




IN WITNESS WHEREOF, the Payor has executed this note on the day and year first
written above.







X Marvin S. Hausman

Marvin S. Hausman

CEO - Entia Biosciences, Inc.



